Citation Nr: 0621870	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a left shoulder 
impingement syndrome currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefit sought 
on appeal.

FINDINGS OF FACT

1.  The veteran is left handed.

2.  The veteran's left shoulder impingement syndrome is not 
manifested by a nonunion of the clavicle with loose motion, 
or by a limitation of motion to shoulder level.

CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a 
service-connected left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 2013A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5203 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In this 
case, the failure to provide notice of the type of 
evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate effective 
date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

Service medical records indicate that the veteran complained 
of chronic left shoulder pain in February 1990.  He was 
ultimately diagnosed with a left shoulder impingement 
syndrome.  

In September 1993, the veteran was granted service connection 
and assigned a 10 percent evaluation for a left shoulder 
impingement syndrome.

In September 2004, the veteran underwent a VA examination.  
The veteran complained of pain to the left shoulder which did 
not travel.  He stated that he could lay on his left side but 
this increased the pain.  He stated that he could not lift 
his arm above his head or pick up items weighing greater than 
five pounds.  After using his left shoulder and arm, the 
veteran complained of fatigue and pain with weakness.  

Physical examination revealed forward flexion to 180 degrees 
with discomfort at 110 degrees; abduction to 130 degrees with 
discomfort at the end point; external rotation to 75 degrees 
and discomfort at the end point; and internal rotation to 85 
degrees with mild discomfort at the end point.  Strength was 
5/5, and there was no evidence of deltoid, bicep or 
brachioradialis muscle atrophy.  The diagnosis was chronic 
left should discomfort and impingement symptoms.  The 
examiner opined the veteran was moderately functionally 
impaired in his activities of daily life.

In October 2004, the veteran underwent a magnetic resonance 
imaging (MRI) examination which revealed an intersubstance 
tear at the site of the insertion of the supraspinatus 
tendon.  No frank tear was identified, however, and this was 
likely related to chronic or repetitive trauma.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The RO has rated the veteran's left shoulder disability by 
analogy to malunion or non-union of the clavicle or scapula 
as evidenced by an intersubstance tear at the supraspinatus 
tendon, which warrants a rating of 10 percent.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5203.  A 20 percent rating 
contemplates either a non-union of the clavicle or scapula 
with loose movement; or a dislocation of the clavicle or 
scapula.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a limitation 
of arm motion to shoulder level warrants a 20 percent rating.  

The appellant has appealed the 10 percent rating that was 
assigned for the left shoulder disability.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.



Analysis

The medical evidence shows the veteran's left shoulder 
disorder is manifested by impingement symptoms, pain and 
complaints of discomfort.  The appellant is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203 by analogy to 
malunion or non-union of the clavicle or scapula as evidenced 
by the veteran's intersubstance tear at the supraspinatus 
tendon.

After consideration of all the evidence it is found that the 
evidence simply does not establish that the veteran's 
shoulder disability warrants a greater evaluation rating.  In 
this regard, the Board notes that neither nonunion nor 
dislocation is clinically evident.  Further, while left 
shoulder motion is limited, there is no competent evidence 
that the disorder limits motion to shoulder level.  As such, 
the veteran does not meet the scheduler requirements for an 
increased evaluation.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as they were interpreted in DeLuca, these 
regaultions have been considered; however they would not 
result in a higher evaluation for the veteran in this case.  
In this regard, the veteran is receiving the appropriate 
schedular evaluation, even considering his complaints of pain 
and limitation.  It is well to note that there is no evidence 
that left shoulder pain causes disuse muscle atrophy, excess 
fatigability, or incoordination that would warrant an 
increased evaluation under the DeLuca doctrine. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 



ORDER

An evaluation in excess of 10 percent for a left shoulder 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


